IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY EDWARDS, III,                      NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-4020

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION,

      Appellee.

_____________________________/

Opinion filed June 17, 2016.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Timothy Edwards, III, pro se, Appellant.

Norman Blessing, General Counsel, and Katie E. Sabo, Appellate Counsel,
Reemployment Assistance Appeals Commission, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.